Perkins, J.
On the 10th of November, 1862, the Lake Erie and Pacific Railroad Company filed, in. the office of the Clerk of the Wayne Common Pleas, an appropriation of a parcel of the land of Evan Hughes, for the track of her railroad. Afterwards, the Judge of said Common Pleas appointed appraisers to determine and report the value of the land appropriated. Hughes was present by attorney at the appointment of appraisers. Afterwards, on the 12th day of December, 1862, the appraisers filed their award in the office of the Clerk of the Wayne Common Pleas. At the next term of the Wayne Circuit Court, Hughes, by his attorneys, claimed to have the award reviewed in that Court upon exceptions previously filed with the Clerk. The Circuit Court refused to take jurisdiction.
Lafe Develin and George A. Johnson, for the appellant.
N. M. Johnson and W. S. Ballenger, for the appellee.
There are two statutes for the assessment of damages in cases like the present. Both give concurrent jurisdiction to the Circuit and Common Pleas Courts, and in a proceeding in. either, the owner of the land is entitled to a jury trial in such Court before final judgment. The Lake Erie, &c., Co. v. Heath, 9 Ind. 558. The statutes are found, one in 1 G. & H. p. 509; the other in 2 G. & H. p. 315. The proceeding in this case was instituted under the former of the two statutes; and having been commenced in the Common Pleas, that is, the appropriation having been filed in that Court, the appraisers appointed by it, and the award having been returned to that Court, the jurisdiction of that Court attached, of which the Circuit Court could not, by attempting to assume jurisdiction, deprive it. The ruling of the Court below was right.
Per Curiam. — The judgment is affirmed, with-costs.